DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 2, drawn to claims 1-12, in the reply filed on 6/15/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniam et al. (US Pub No 2011/0168495 A1). Subramaniam discloses an emergency lubrication system (fig. 1) for a tiltrotor aircraft (Subramaniam’s lubrication system is capable of being used in a tiltrotor aircraft), comprising: 
Re claim 1, a pressurized material chamber (28); a lubrication chamber (16); a first valve (24) between the pressurized material chamber and the lubrication chamber, wherein the first valve is configured to operate in a first mode when the emergency lubrication system is in a 
Re claim 2, wherein the first valve operates in the first mode and the second mode upon actuation of the second valve (par 0020 describes the both first valve and second valve having the capability to operate as claimed; Subramaniam discloses the claimed structure thus would be able to perform the claimed function).
Re claim 3, wherein the first valve is closed in the first mode and open in the second mode (par 0020 describes the first valve being able to open and close corresponding to its respective mode).
Re claim 7, wherein the pressurized material chamber includes pressurized liquid (liquid from 26).
Re claim 12, wherein the first valve is configured to alternate between the first mode and the second mode (24 may operate to open or close accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Waddington et al. (US Pat No 4,717,000). Motto discloses an  
Re claim 1, a pressurized material chamber (94); a lubrication chamber (88); a gearbox (48); and a second valve (112) between the lubrication chamber and the gearbox.
Re claim 6, wherein the pressurized material chamber includes pressurized gas (col 5 ln 27-28).
Re claim 8, wherein the pressurized material chamber includes pressurized air (col 5 ln 27-28).
Motto discloses the pressurized material chamber may be a separate pressure source (col 5 ln 27-33), Motto does not clearly disclose:
Re claim 1, a first valve between the pressurized material chamber and the lubrication chamber, wherein the first valve is configured to operate in a first mode when the emergency lubrication system is in a first configuration and a second mode when the emergency lubrication system is in a second configuration.
Re claim 2, wherein the first valve operates in the first mode and the second mode upon actuation of the second valve.
Re claim 3, wherein the first valve is closed in the first mode and open in the second mode.
Re claim 4, wherein the first valve is partially open at a plurality of intermediate orientations between the first mode and the second mode.
Re claim 12, wherein the first valve is configured to alternate between the first mode and the second mode.
However, Waddington teaches a lubrication system (fig. 1) comprising:
Re claim 1, a first valve (18) between the pressurized material chamber (15) and the lubrication chamber (8), wherein the first valve is configured to operate in a first mode 
Re claim 2, wherein the first valve operates in the first mode and the second mode upon actuation of the second valve (12; col 2 ln 64 - col 3 ln 6).
Re claim 3, wherein the first valve is closed in the first mode and open in the second mode (fig. 1 shows 18 is capable of operating in both modes).
Re claim 4, wherein the first valve is partially open at a plurality of intermediate orientations between the first mode and the second mode (fig. 2 shows the spool valve moving between the left and right positions, with various intermediate positions in between).
Re claim 12, wherein the first valve is configured to alternate between the first mode and the second mode (18 may operate to open or close accordingly).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first valve, as taught by Waddington, in order to prevent undesired actuation of the lubrication chamber.

Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Waddington et al. (US Pat No 4,717,000) and Minty (US Pub No 2010/0024885 A1). Motto as modified discloses the emergency lubrication system (as cited above)
Re claim 11, wherein the second valve comprises a solenoid valve (Motto describes 112 as a solenoid valve).
Motto as modified does not disclose:
Re claim 5, 
Re claim 9, wherein the first valve comprises an orientation-based or weight-based valve.
Re claim 10, wherein the orientation-based or weight-based valve comprises a pendulum valve.
However, Minty teaches a valve assembly (figs. 6a-c):
Re claim 5, wherein the plurality of intermediate orientations correspond to an angle of tilt (transition between figs. 6a-c show the valve positions being dependent on the tilt orientation of the system) of the emergency lubrication system (disclosed by Motto).
Re claim 9, wherein the first valve (20) comprises an orientation-based or weight-based valve (pendulum 40).
Re claim 10, wherein the orientation-based or weight-based valve comprises a pendulum valve (valve 20 has pendulum 40).
Waddington discloses the criticality of a lubrication system especially when an aircraft is in various orientations, col 1 ln 10-15. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a weighted valve dependent on the angle of title, as taught by Minty, to automatically control the flow rate to meet the system’s demand at various operational positions. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654